        Case: 1:19-cr-00142-DAP Doc #: 16 Filed: 10/07/19 1 of 5. PageID #: 92




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR142
                                                   )
                    Plaintiff,                     )   JUDGE DAN AARON POLSTER
                                                   )
           v.                                      )
                                                   )
 JACOB P. RODDIE,                                  )   UNITED STATES OF AMERICA’S
                                                   )   SENTENCING MEMORANDUM
                    Defendant.                     )


        Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Christopher J. Joyce, Assistant United States Attorney, and

respectfully submits the following memorandum in order to provide information for the Court’s

consideration regarding the defendant’s bond violation report and its potential effect on

sentencing.

   I.           Bond Violation Report.

        On August 31, 2019, several days before Roddie was scheduled to appear before this

Honorable Court for sentencing, he was traffic stopped by Deputy Clouden of the Portage

County Sherriff’s Department near Nelson Ledges Quarry Park. Roddie told Deputy Clouden

that he and his girlfriend, the front seat passenger, were on their way to West Branch State Park

to camp.
         Case: 1:19-cr-00142-DAP Doc #: 16 Filed: 10/07/19 2 of 5. PageID #: 93



          During the traffic stop, Deputy Clouden observed what he believed to be marijuana in

plain view next to the gear shifter in the vehicle. A police canine walked around the vehicle and

alerted to the presence of drugs. Deputy Clouden then conducted a search of the vehicle.

         Deputy Clouden located a vape pen and a vial of oil in Roddie’s pocket, which Roddie

advised was CBD (cannabidiol) oil. The front seat passenger, Roddie’s girlfriend, admitted to

being in possession of approximately a quarter ounce of marijuana and a pipe. A search of

Roddie’s book bag revealed a large amount of small plastic baggies, which, the deputy opined,

are commonly used to package narcotics. The book bag also contained rolling papers.

         Roddie’s U.S. Pretrial Services Officer was notified about the above-described traffic

stop. In response, the Pretrial Services Officer filed a report with the Court recommending that

Roddie’s bond be revoked. In light of the bond violation report, and its potential impact on

sentencing, the sentencing hearing scheduled for September 4, 2019 was continued.

   II.       Investigation Findings.

         In an effort to determine the impact the potential bond violation would have on

sentencing, Roddie agreed to meet with law enforcement officers to discuss the traffic stop. On

September 12, 2019, law enforcement officers from the Portage County Sheriff’s Department

interviewed Roddie. Roddie stated that he and his girlfriend were heading for Nelson Ledges

Quarry Park for the Summer Dance music festival when they were traffic stopped on August 31,

2019. Roddie advised he was going there to hang out with his friends one last time before he

was sentenced. Roddie advised he lied to Deputy Clouden on scene about where he was going

because he recognized the officer from prior interactions and did not want to be questioned about

going to Nelson Ledges Quarry Park. Roddie stated he was not aware his girlfriend had

marijuana.



                                                 2
       Case: 1:19-cr-00142-DAP Doc #: 16 Filed: 10/07/19 3 of 5. PageID #: 94



       During the interview, Roddie gave consent for the officer to search his cell phone and

perform an extraction of its stored data. Through the extracted data, law enforcement found two

conversations that appear to involve the sale of drugs. The conversations are summarized as

follows:

       At 3:50 PM on August 28, 2019, Roddie received a text message from a contact in his

phone, which asked, “L?” At 6:10 PM, Roddie responded, “Kinda hard at the moment.” At

12:20 PM on August 29, 2019, Roddie texted, “Stuffing my face at the buff thinking about

summerdance [an upcoming concert held at Nelson Ledges Quarry Park].” The contact then

asked Roddie, “You going?” Roddie responded, “Yup Saturday to Monday got a buddy’s show

Friday in Akron.” The contact then said, “I will be there sat.” At 12:22 PM, Roddie sent a

message to the contact which said, “Fuck ya my dude btw how much l you looking for?” Almost

immediately, the contact replied, “Strip.” At 12:24 PM, Roddie texted, “I’ll look around because

I want to get some more also u still got booms.” The contact responded, “No I’m out.” Roddie

replied, “Right on I feel it.” By way of summary, it appears that “L” is slang for “LSD.” This

conclusion is supported by the referenced quantity being a “strip”, which is a common quantity

in which LSD is sold. “Booms” is also a slang term for mushrooms which contain the controlled

substance psilocybe.

       On August 5, 2019 at 4:38 PM, Roddie asked a contact in his phone, “Sup home slice u

able to get greens?” The contact responded, “I can hunt around How much?” Roddie responded,

“Q or half depending on price.” The contact responded, “Yeah I’ll ask my guy I can grab it after

I’m out the gym.” Roddie responded, “Ok let me know my dude.” At 5:30 PM, the contact

asked, “70 a q 120 a h.” Roddie responded, “Let me get the q what time u thinking?” At 7:26

PM, the contact replied, “I’d give me a little I just dropped off Jose I gotta grab cash go home eat



                                                 3
       Case: 1:19-cr-00142-DAP Doc #: 16 Filed: 10/07/19 4 of 5. PageID #: 95



then meet dude.” Roddie then said, “Ok cool let me know when your on the way.” The

conversation ended with the contact saying, “Dope will do.” By way of summary, it appears that

“greens” is slang for marijuana. This conclusion is supported by the referenced quantities of a

“q” and a “half”. These are referring to a quarter of an ounce and a half of an ounce, which

are quantities in which marijuana is commonly sold.

   III.      Impact on Sentencing.

          The communications on the defendant’s phone suggest that the defendant has engaged in

drug activity as recently as August 29, 2019. These communications call into question the

defendant’s truthfulness as it relates to the statements he included in the Presentence

Investigation Report.



                                                       Respectfully submitted,
                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:    /s/ Christopher J. Joyce
                                                       Christopher J. Joyce (OH: 0086576)
                                                       Assistant United States Attorney
                                                       Federal Building
                                                       2 South Main Street
                                                       Akron, OH 44308
                                                       (330) 761-0521
                                                       Christopher.joyce@usdoj.gov




                                                 4
       Case: 1:19-cr-00142-DAP Doc #: 16 Filed: 10/07/19 5 of 5. PageID #: 96



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of October, 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. Parties may access this filing through the Court's system.


                                                       /s/ Christopher J. Joyce
                                                       Christopher J. Joyce
                                                       Assistant U.S. Attorney




                                                  5
